UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-153135 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction ofIncorporation or Organization) 26-3136483 (I.R.S. Employer Identification No.) Heron Tower, 70 East 55th Street, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 843-1601 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨ Non-Accelerated Filer¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of May 7, 2010 the Registrant has issued 44,700 shares of common stock, all of which were held by an affiliate of the Registrant. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. FORM 10-Q/A March 31, 2010 INDEX Explanatory note PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (restated) as of March 31, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations (restated) for the Three Months Ended March 31, 2010 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity (restated) for the Year Ended December 31, 2009 and the Three Months Ended March 31, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows (restated) for the Three Months Ended March 31, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4T. Controls and Procedures 18 PART II OTHER INFORMATION 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 SIGNATURES 20 Explanatory Note In conjunction with our engagement of a new registered public accounting firm on August 23, 2010, our management reviewed the accounting policies adopted under financial accounting guidance and evaluated our related agreements.Based on its review, our management determined that certain adjustments to our accounting methods regarding business combinations and investments in unconsolidated entities are necessary.Accordingly, this Amendment No. 1 is being filed to amend and restate Part I, Items 1, 2 and 4(T) of our Quarterly Report on Form 10-Q for the three months ended March 31, 2010, originally filed on May 17, 2010, which are affected by this change in accounting methods.In addition we are amending and restating Part II, Item 2 to provide additional information regarding the use of proceeds from sales of registered securities and unregistered sales of equity securities.Except as otherwise expressly noted herein, this Amendment does not reflect events occurring after the filing of our original Form10-Q on May 17, 2010.Accordingly, this Amendment should be read in conjunction with our original Quarterly Report on Form10-Q. 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED BALANCE SHEETS - RESTATED (1) March 31, 2010 (Unaudited) December 31, 2009 ASSETS Investments in unconsolidated real estate joint ventures $ $ Cash and cash equivalents Deferred financing, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Notes payable $ $ Accounts payable and accrued liabilities Due to affiliates Total liabilities Stockholders' equity Preferred stock, $0.01 par value, 250,000,000 shares authorized; none issued and outstanding Common stock, $0.01 par value, 749,999,000 shares authorized; 44,700 and 37,200 shares issued and outstanding as of March 31,2010 and December 31, 2009, respectively Nonvoting convertible stock, $0.01 par value per share; 1,000 shares authorized, issued and outstanding 10 10 Additional paid-in-capital, net of costs Cumulative distributions and net losses ) ) Total stockholders' equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1) Amounts have been restated, see footnote 1A for additional information See Notes to Consolidated Financial Statements 3 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENT OF OPERATIONS - RESTATED (1) For the Three Months Ended March 31, 2010 (Unaudited) Expenses Asset management fees to affiliates Acquisition costs to affiliates General and administrative Total expenses Other operating activities Equity in loss of unconsolidated joint ventures Operating loss Other income (expense) Interest income 87 Interest expense Total other income (expense) Net loss Basic and diluted loss per share Weighted average number of shares outstanding (1) Amounts have been restated, see footnote 1A for additional information See Notes to Consolidated Financial Statements 4 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY - RESTATED (1) For the Year Ended December 31, 2009 and the Three Months Ended March 31, 2010 (unaudited) Convertible Stock Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-in Capital Net Loss Total Stockholders' Equity Balance, January 1, 2009 $
